DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 07/29/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozak (US 5355103 A) in view of McNab (US 5019793 A).	
Consider claim 1, Kozak discloses a control node configured so as to apply an attenuation and a phase shift to a radiofrequency signal on the basis of a control signal (read as an RF signal controller in an interference cancellation system having attenuations and phase shifters, figure 1, col.1 with lines 7-10 and col. 6 with line 58 to col. 7 with line 24, said control node comprising: 
a quadratic divider that takes the radiofrequency signal at input and is configured so as to deliver at least one in-phase signal and one quadrature signal on separate transmission channels (read as the quadrature hybrid 2 provides two output signals which are 90.degree. out of phase with each other, the first output signal is termed a primary in-phase component signal, and is provided on output port 8. The second output signal is termed a primary quadrature phase component signal, and is provided on output port 10, figure 1, col. 5 with lines 51-57), 
a combiner configured so as to generate an output radiofrequency signal by summing the signals transmitted on two of the transmission channels (read as the signal combiner sums the fine attenuated in-phase and quadrature phase component signals and provides an adjusted signal on its output which corresponds to the vector sum of the two, figure 1, col. 8 with lines 57-31) each transmission channel comprising at least one attenuation cell configured so as to attenuate the radiofrequency signal transmitted on the channel by a predetermined value, each attenuation cell being activated on the basis of the value of a dedicated bit of the control signal (read as each of the coarse attenuators 24/26 provides coarse attenuation to the selected in-phase/quadrature component signal, each of the coarse attenuators 24/26 attenuates the selected in-phase/quadrature component signal by a predetermined amount in accordance with a control signal provided to it, figure 1, col. 7 with lines 15-34), the control node being wherein each transmission channel furthermore comprises a first phase shift cell configured so as to apply a fixed phase shift to the radiofrequency signal transmitted on the channel (read as the first 180.degree. hybrid 16 is responsive to the primary in-phase component signal and includes two output ports on which are respectively provided first and second secondary in-phase component signals (designated in FIG. 1 as +I and -I); and the 180.degree. hybrid 18 takes the primary quadrature phase component signal and resolves it into two signals which are 180.degree. out of phase with respect to each other, the second 180.degree. hybrid 18 has two output ports on which are respectively provided first and second secondary quadrature phase component signals (designated in FIG. 1 by +Q and -Q), figure 1, col. 6 with lines 25-51).
Nonetheless, Kozak discloses the claimed invention above but does not specifically disclose the control node for an antenna array and the phase shift cell activated on the basis of the result of combinational logic implemented on bits of the control signal.
Nonetheless, in related art, McNab discloses a beamforming system with phased array antennas, comprising splitting the input signal into in-phase and quadrature phase signal transmission channels, each transmission channel comprising two different fixed phase shifting settings/cells (i.e. 0 and 180); the 0.degree./180.degree. phase shifters 24, 26 are components which are selectively controllable or switchable (0 degree means disabled, 180 degree means enabled) to either invert or pass unaltered a signal applied thereto, col. 1 with lines 24-27, and col. 4 with lines 1-30.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McNab into the teachings of Kozak for the purpose of allowing the system to work as radar and satellite communication system and for the purpose of allowing the system to be able to enable/disable the phase shifter when needed to obtain desire signals.
Consider claim 2, as applied to claim 1 above, Kozak, as modified by McNab, discloses the claimed invention above but does not specifically disclose two separate transmission channels, one in-phase channel and one quadrature channel, each transmission channel furthermore comprising a second phase shift cell configured so as to invert the phase of the radiofrequency signal transmitted on the channel, the second phase shift cell being activated on the basis of the value of a dedicated bit of the control signal, and wherein the combinational logic is implemented on the bits of the control signal that are dedicated to activating the second phase shift cells 
Nonetheless, in related art, McNab discloses a beamforming system with phased array antennas, comprising splitting the input signal into in-phase and quadrature phase signal transmission channels, each transmission channel comprising two different fixed phase shifting settings/cells (i.e. 0 and 180); the 0.degree./180.degree. phase shifters 24, 26 are components which are selectively controllable or switchable to either invert or pass unaltered a signal applied thereto, col. 1 with lines 24-27, and col. 4 with lines 1-30.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effecting filing date of the claimed invention to further incorporate the teachings of McNab into the teachings of Kozak, which modified by McNab, for the purpose of provide different phase shifting settings to obtain desired signal in different situations.
Consider claim 3, as applied to claim 1 above, Kozak, as modified by McNab, discloses wherein the quadratic divider is configured so as to deliver, respectively, on four different transmission channels, an in-phase signal, a signal inverse to the in-phase signal, a quadrature signal and a signal inverse to the quadrature signal, wherein the combiner is configured so as to combine the signals transmitted on two transmission channels selected from the four on the basis of two dedicated bits of the control signal, and wherein the combinational logic is implemented on the bits of the control signal that are dedicated to the selection of the transmission channels (read as the first 180.degree. hybrid 16 is responsive to the primary in-phase component signal and includes two output ports on which are respectively provided first and second secondary in-phase component signals (designated in FIG. 1 as +I and -I); and the 180.degree. hybrid 18 takes the primary quadrature phase component signal and resolves it into two signals which are 180.degree. out of phase with respect to each other, the second 180.degree. hybrid 18 has two output ports on which are respectively provided first and second secondary quadrature phase component signals (designated in FIG. 1 by +Q and -Q), figure 1, col. 6 with lines 25-51 of Kozak, and the enabling/disabling of phase shifting as taught by McNab).
Consider claim 4, as applied to claim 1 above, Kozak, as modified by McNab, discloses wherein the combinational logic is implemented by one of a preprogrammed table, a set of logic gates and a signal-processing processor (read as the controller that provides control signals, col. 6 with lines 60-66).
Consider claim 5, as applied to claim 1 above, Kozak, as modified by McNab, discloses the claimed invention above and the phase shift is 1800 degrees but does not specifically disclose wherein the phase shift applied by the first phase shift cells is a non-zero phase shift less than 90° in terms of absolute value, preferably less than 45° in terms of absolute value, and even more preferably substantially equal to 30° in terms of absolute value.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the phase shift applied by the first phase shift cells is a non-zero phase shift less than 90° in terms of absolute value, preferably less than 45° in terms of absolute value, and even more preferably substantially equal to 30° in terms of absolute value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Consider claim 6, as applied to claim 1 above, Kozak, as modified by McNab, discloses the claimed invention above but does not specifically disclose a beamforming network comprising a plurality of control nodes according to claim 1.
Nonetheless, in related art, McNab discloses a beamforming system with phased array antennas, comprising splitting the input signal into in-phase and quadrature phase signal transmission channels, each transmission channel comprising two different fixed phase shifting settings/cells (i.e. 0 and 180); the 0.degree./180.degree. phase shifters 24, 26 are components which are selectively controllable or switchable to either invert or pass unaltered a signal applied thereto, col. 1 with lines 24-27, and col. 4 with lines 1-30.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effecting filing date of the claimed invention to further incorporate the teachings of McNab into the teachings of Kozak, which modified by McNab, for the purpose of allowing the system to work as radar and satellite communication system. (see col. 1 with lines 7-27).
Consider claim 7, as applied to claim 1 above, Kozak, as modified by McNab, discloses the claimed invention above but does not specifically disclose an array antenna comprising: a plurality of radiating elements configured so as to transmit a radiofrequency signal, one control node according to claim 1 per radiating element, each control node being configured so as to shape the amplitude and the phase of the radiofrequency signal transmitted by the radiating element to which it is attached on the basis of a control signal.
Nonetheless, in related art, McNab discloses a beamforming system with phased array antennas, comprising variable phase shifter/amplitude weighting devices are utilized in a wide variety of applications, e.g., in beam forming and steering networks (BFSN's) for phased array antennas such as are employed in radar and satellite communications system, see col. 1 with lines 7-27.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McNab into the teachings of Kozak for the purpose of allowing the system to work as radar and satellite communication system. (see col. 1 with lines 7-27).
Consider claim 8, as applied to claim 8 above, Kozak, as modified by McNab, discloses the claimed invention above but does not specifically disclose satellite comprising an array antenna according to claim 7.
Nonetheless, in related art, McNab discloses a beamforming system for radar and satellite communication system having phased array antennas, comprising splitting the input signal into in-phase and quadrature phase signal transmission channels, each transmission channel comprising two different fixed phase shifting settings/cells (i.e. 0 and 180); the 0.degree./180.degree. phase shifters 24, 26 are components which are selectively controllable or switchable to either invert or pass unaltered a signal applied thereto, col. 1 with lines 24-27, and col. 4 with lines 1-30.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effecting filing date of the claimed invention to further incorporate the teachings of McNab into the teachings of Kozak, which modified by McNab, for the purpose of allowing the system to work as radar and satellite communication system. (see col. 1 with lines 7-27).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645